Citation Nr: 0013831	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-45 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability to include low back pain and curvature of the 
spine.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a chronic eye 
disability.  

4.  Entitlement to service connection for a chronic arthritic 
disability to include gouty arthritis.  

5.  Evaluation in excess of 10 percent for right (major) 
wrist fracture residuals including traumatic arthritis for 
the period prior to June 18, 1998.  

6.  Evaluation of post-operative right (major) wrist fracture 
residuals including traumatic arthritis, currently evaluated 
as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL
The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from June 1976 to December 
1981.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his right wrist fracture 
residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an evaluation of the 
disability.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right wrist disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  A chronic low back disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current low back disabilities to active service.  

2.  Service connection is currently in effect for 
post-operative right wrist fracture residuals including 
traumatic arthritis.  

3.  Hypertension was not shown during active service or for 
many years after service separation.  The record contains no 
competent evidence attributing the veteran's current 
hypertension to active service or a service-connected 
disorder.  

4.  The veteran was treated for right eye conjunctivitis and 
a superficial right eyelid laceration during active service 
which resolved without chronic residuals.

5.  A chronic eye disability was not manifested during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's post-service eye disabilities to active service or 
a service-connected disability.  

6.  An arthritic disability was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current gouty arthritis to active service or a 
service-connected disability.  

8.  Prior to June 1998, the veteran's right (major) wrist 
fracture residuals were shown to be productive of no more 
than the functional equivalent of severe limitation of 
motion.  

9.  Currently, the veteran's post-operative right (major) 
wrist fracture residuals have been shown to shown to be 
manifested by severe degenerative changes and significant 
functional limitation of wrist pronation, supination, and 
dorsiflexion.  The disorder does not approximate unfavorable 
ankylosis


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic low back 
disability to include low back pain and curvature of the 
spine.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic eye 
disability.  38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an arthritic disability 
to include gouty arthritis.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for an evaluation in excess of 10 percent 
for right (major) wrist fracture residuals including 
traumatic arthritis for the period prior to June 18, 1998 
have not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5215 (1999).  

6.  Currently, right wrist fracture with traumatic arthritis 
is no more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5214 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded 
claims within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claims.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
Court has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

At the February 1997 hearing on appeal, the veteran stated 
that he was currently appealing the denial of his claim for 
Social Security Administration (SSA) benefits.  In reviewing 
a similar factual scenario, the Court has clarified that:  

Once a claimant has submitted a 
well-grounded claim, the Secretary has a 
duty to assist the claimant "in 
developing the facts pertinent to the 
claim." 38 U.S.C. § 5107(a).  Included 
in this duty is the responsibility of VA 
to obtain any relevant records from the 
Social Security Administration (SSA).  
See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  However, the duty to 
obtain SSA records, as incorporated 
within the duty to assist, is not 
triggered until the appellant has 
submitted a well-grounded claim.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  

The veteran is seeking service connection for a chronic low 
back disability, hypertension, a chronic eye disability, and 
an arthritic disability.  Accordingly, the threshold question 
that must be resolved in this appeal is whether the veteran 
has submitted a well-grounded claim with respect to each of 
these issues.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days during 
peacetime service after December 31, 1946, and hypertension 
and/or arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative right wrist fracture 
residuals including traumatic arthritis.  

A.  Chronic Low Back Disability

The veteran's service medical records indicate that he 
complained of back pain.  An April 1979 treatment record 
notes that the veteran complained of back pain and chills of 
thirteen months' duration.  He denied having sustained any 
trauma.  On examination, he exhibited mild limitation of 
motion of the lower back.  An impression of strain was 
advanced.  Clinical documentation dated in March 1980 states 
that the veteran complained of recurrent low back pain 
centered around the kidneys of two months' duration.  
Impressions of low back pain were advanced.  A March 1980 
X-ray study of the lumbosacral spine revealed "a definite 
irregularity of the spinous process of L4" possibly related 
to an old fracture of the spinous process.  A May 6, 1981 
treatment entry reports that the veteran had been involved in 
a motor vehicle accident on May 5, 1981 wherein his 
automobile was struck by a bus.  The veteran complained of 
neck pain.  An impression of a probable pulled neck muscle 
was advanced.  A May 26, 1981 treatment entry states that the 
veteran complained of episodic burning low back pain centered 
around L3 associated with vomiting and not exacerbated by 
physical activity.  He denied a history of trauma.  The 
treating military medical personnel commented that the 
veteran had "a normal back exam[ination]."  An impression 
of "non-musculoskeletal origin of back pain" was advanced.  
A May 1981 X-ray study of the lumbosacral spine revealed "no 
significant bone or joint abnormalities."  A September 24, 
1981 treatment record relates that the veteran complained of 
vomiting and sharp low back pain.  An impression of 
"[ruleout low back pain with nausea and vomiting] due to 
viral syndrome."  A September 25, 1981 treatment record 
conveys that the veteran complained of intermittent low back 
pain of two and one-half years' duration.  He denied having 
sustained any trauma.  On examination, the veteran exhibited 
a boggy and tender prostate.  Treating military medical 
personnel observed that the veteran's pain was not associated 
with physical exercise or movement.  An impression of 
prostatitis was advanced.  At his October 1981 physical 
examination for service separation, the veteran complained of 
recurrent lower back pain of unknown cause.  On examination, 
the veteran exhibited a normal spine.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed no abnormalities.  

A May 1985 VA treatment record states that the veteran 
complained of recurrent mid-back and low back pain.  The 
veteran reported that he had sustained a back injury in 1978.  
On examination, the veteran exhibited low-mid back discomfort 
and mild levoscoliosis.  Contemporaneous X-ray studies of the 
thoracic and lumbar spinal segments revealed mild 
levoscoliosis of the lower thoracic spine; a slight tilt of 
the lumbar spine to the left which was possibly positional in 
nature; and no other lumbar spine abnormalities.  

VA clinical documentation dated in July 1987 notes that the 
veteran complained of recurrent mid and low back pain.  He 
clarified that he had initially experienced low back pain in 
1977 or 1978.  An impression of back strain was advanced.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed no abnormalities.  

In an undated written statement received in June 1995, the 
veteran advanced that he had been involved in a 1977 motor 
vehicle accident and thereafter experienced back pain.  A 
June 1995 VA hospital summary indicates that the veteran 
exhibited mild lumbar spine tenderness.  A lumbosacral spine 
disability was not diagnosed at that time.  In a June 1995 
written statement to United States Representative Ed Bryant, 
the veteran reported that he had sustained two back injuries 
while stationed with the Army in Germany and currently had 
"degenerative spinal disease" along with arthritis.  

A July 1995 VA treatment record notes that the veteran 
complained of low back pain of eighteen years' duration.  He 
clarified that he had initially experienced low back pain 
following a 1977 motor vehicle accident.  An impression of a 
history of low back pain was advanced.  

In a July 1995 written statement, the veteran asserted that 
he sustained a spinal injury in a motor vehicle accident in 
Sogël, Germany, and a low back/lumbar area injury while 
performing an inventory at Ganstedlt, Germany.  He stated 
that while he had received medication from military medical 
personnel for his back injuries, he was never hospitalized.  
In an undated annotation to the June 1995 VA hospital summary 
received in July 1995, the veteran stated that he had 
experienced chronic low back pain "for years."  

In an August 1995 Report of Accidental Injury in Support of 
Claim for Compensation or Pension, the veteran advanced that 
he was involved in a 1977 motor vehicle accident in Sogël, 
Germany, wherein he was rendered unconscious and awoke in a 
doctor's office with a stiff and sore back.  He reiterated 
that he had not been hospitalized following the accident.  An 
August 1995 VA hospital summary states that the veteran 
presented a history of a 1977 motor vehicle accident with an 
associated back injury and degenerative joint disease.  

In his June 1996 notice of disagreement, the veteran advanced 
that he had been diagnosed with a spinal disability in 1977.  
He believed that his military medical records had not been 
given appropriate consideration.  In an undated written 
statement received in January 1997, the veteran reiterated 
that he had been involved in a motor vehicle accident while 
in Germany during active service; had been rendered 
unconscious; and awoke with back pain.  He stated that he was 
not provided with any type of medical examination at the time 
of the accident.  

At the February 1997 hearing on appeal, the veteran testified 
that he had recently been diagnosed with arthritis and 
rheumatism of the spinal process that "materialized from a 
car wreck in 1977 over a period of 18 years."  He stated 
that treating VA medical personnel had informed him that his 
current low back disability was precipitated by his inservice 
motor vehicle accident.  

In an undated written statement received in September 1997, 
the veteran reported that he had exhibited definite 
irregularity of the L4 spinous process during active service.  
He asserted that he must have incurred a chronic low back 
disability as the result of his inservice 1977 motor vehicle 
accident given that he had never experienced any back 
complaints prior to the accident.  He stated that he had been 
diagnosed with curvature of the spine by a VA doctor in 1983.  
VA physicians informed the veteran that a spinal fracture 
"could be grown over by now."  He stated that he had not 
been diagnosed with a chronic back disability due to the 
negligence of his treating physicians.  

In an undated written statement received in January 1998, the 
veteran conveyed that he had sustained spinal process 
irregularities as a result of his 1977 motor vehicle 
accident.  At the April 1998 hearing before the undersigned 
Member of the Board, the veteran reiterated that he had 
initially complained of a low back disability following his 
inservice 1977 motor vehicle accident and reinjured his back 
while moving boxes in a supply warehouse.  He testified that 
he had been initially diagnosed with a chronic back 
disability in 1983 at a VA medical facility in Indiana.  

A December 1998 magnetic resonance imaging study of the 
lumbar spine from Daniel Becker, M.D., revealed a slight L4-5 
disc bulge, disc desiccation, and no other abnormalities.  In 
an undated written statement, the veteran related that he had 
complained of back pain since the late 1970's.  

In a January 1999 written statement, the veteran reported 
that he had exhibited a chronic back disorder at his physical 
examination for service separation.  He clarified that he had 
been told that he had curvature of the spine, arthritis, 
rheumatism, and lumbago.  He indicated that he had been 
recently diagnosed with desiccation and disc bulge of L4 and 
L5.  

At an April 1999 VA examination for compensation purposes, 
the veteran was reported to have a history of lumbar spine 
degenerative disc disease.  In her September 1999 Written 
Brief Presentation, the national accredited representative 
advanced that service connection was warranted for the 
claimed disability as the veteran had been treated for low 
back pain during active service; complained of low back pain 
at his physical examination for service separation; and was 
diagnosed with a chronic low back disability following 
service separation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and state on appeal.  The 
veteran asserts that he sustained a chronic low back 
disability as the result of a 1977 motor vehicle accident and 
a subsequent lifting injury.  The veteran was seen on several 
occasions during active service for complaints of low back 
pain.  He consistently denied having sustained any trauma.  
While the veteran was involved in a 1981 motor vehicle 
accident in which he injured his neck, the records make no 
reference to a 1977 motor vehicle accident or any treatment 
for trauma associated with such an accident.  The veteran 
expressly denied sustaining any back trauma on multiple 
occasions during active service.  Treating military medical 
personnel did not diagnose the veteran with a chronic low 
back disorder or other spinal disability.  In 1981, treating 
military medical personnel observed that the veteran's low 
back pain was not associated with physical exercise or 
movement and advanced an impression of prostatitis.  While a 
March 1980 Army X-ray study of the lumbar spine revealed "a 
definite irregularity of the spinous process of L4," the 
multiple subsequent military and VA X-ray studies of record 
fail to confirm such an abnormality.  The report of the 
veteran's October 1981 physical examination for service 
separation identified no spinal or low back abnormalities.  
The first clinical documentation of a chronic low back 
disorder is Dr. Becker's December 1998 magnetic resonance 
imaging study which revealed findings consistent with lumbar 
spine degenerative disc disease.  

The veteran's claim is supported solely by his accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Several VA treatment and examination records note that the 
veteran was injured in a 1977 inservice motor vehicle 
accident and thereafter experienced chronic low back pain.  
The treating VA physicians advanced no specific details of 
the alleged motor vehicle accident or the alleged resulting 
injury.  The comments were apparently based solely upon the 
veteran's subjective history.  In reviewing a similar factual 
scenario, the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

At this time, there is competent evidence of a post service 
diagnosis.  However, there is no competent evidence of a 
chronic back disability during service or within 1 year of 
separation from service.  In addition, there is no competent 
evidence attributing the remote post service diagnosis to 
service (nexus).  Even when we accept the veteran's revised 
post service statements that he was injured in service (for 
the purpose of determining if there is a well grounded 
claim), there remains an absence of competent evidence that 
relates the current diagnosis to service.  The veteran's 
belief of a nexus, even when presented as testimony, is not 
competent and does not serve to establish a well grounded 
claim.  Therefore, the Board concludes that the veteran's 
claim for service connection is not well-grounded.   

The possibility of additional evidence was explored by VA and 
the veteran submitted additional evidence.  However, he did 
not submit evidence that would well grounded the case.

B.  Hypertension

The veteran's service medical records make no reference to 
hypertension.  At his October 1981 physical examination for 
service separation, the veteran denied ever experiencing high 
or low blood pressure.  On examination, the veteran exhibited 
a blood pressure reading of 100/70.  

A June 1986 VA treatment record notes that the veteran 
exhibited a blood pressure reading of 140/100.  An impression 
of high blood pressure was advanced.  VA clinical 
documentation dated in October 1986 states that the veteran 
had a history of "recent [increased blood pressure]."  An 
impression of uncontrolled hypertension was advanced.  An 
October 1986 VA treatment entry states that the veteran had 
"a recent [diagnosis of hypertension]."  An August 1989 VA 
treatment record indicates that the veteran had been followed 
for hypertension since approximately 1986.  In an undated 
written statement received in June 1995, the veteran advanced 
that he had developed hypertension in 1977 in the aftermath 
of his inservice vehicle accident.  

An August 1995 VA hospital summary notes that the veteran had 
"18 years of hypertension."  In an undated written 
statement received in November 1995, the veteran asserted 
that he was often seen for hypertension by medical personnel 
on a daily basis during active service.  

In his June 1996 notice of disagreement, the veteran advanced 
that he had been diagnosed with hypertension in 1977.  In his 
October 1997 substantive appeal, the veteran stated that he 
had been treated for hypertension during active service.  

At the February 1997 hearing on appeal, the veteran stated 
that he had been given anti-hypertensive medication during 
active service.  The accredited representative asserted that 
the veteran exhibited elevated blood pressure readings during 
active service; he had not been afforded a thorough physical 
examination for service separation; and his current 
hypertension was initially manifested by his inservice 
elevated blood pressure readings.  In an undated written 
statement, the veteran indicated that he had been prescribed 
medication for hypertension while stationed at Fort Polk, 
Louisiana.  At the hearing before the undersigned Member of 
the Board, the veteran testified that he had been told that 
he had hypertension and given medication for that disability 
during active service.  He clarified that he had been 
initially diagnosed with the disorder in 1983 at the 
Indianapolis, Indiana, VA Medical Center.  

The clinical documentation of record indicates that the 
veteran was initially diagnosed with hypertension in October 
1986, some five years after service separation.  While the 
veteran has asserted on appeal that he initially manifested 
hypertension as the result of his alleged 1977 inservice 
motor vehicle accident and was treated with anti-hypertensive 
medication during active service, the service medical records 
belie his contentions.  The report of his October 1981 
physical examination for service separation reflects that the 
veteran specifically denied a history of high blood pressure 
and exhibited a normal blood pressure reading.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997); Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins of the claimed disorder, they may not be considered 
as competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The 
veteran's assertion, including testimony, that he had 
hypertension in service is not competent.  

The August 1995 VA hospital summary notes that the veteran 
had "18 years of hypertension."  This statement apparently 
was taken from the veteran's subjective medical history and 
does not advance any specific clinical findings as to the 
onset of hypertension prior to October 1986.  Therefore, it 
is not competent evidence sufficient to render the veteran's 
claim well-grounded.  LeShore v. Brown, 8 Vet. App 406, 409 
(1995).  

The record contains no competent evidence establishing that 
hypertension originated during active service or to a 
compensable degree within one year of service separation.  In 
addition, there is no competent evidence that attributes the 
remote diagnosis to service.  Therefore, the Board concludes 
that the veteran's claim for service connection is not well 
grounded.  The veteran is informed that if he is able to 
produce competent evidence attributing the onset or 
aggravation of the claimed disability to active service, he 
should petition to reopen his claim.  

C.  Eye Disability

Army clinical documentation dated in October 1976 notes that 
the veteran complained of a right eye infection of two weeks' 
duration.  On examination, the veteran exhibited extensive 
diffuse blepharal and bulbar conjunctivitis and pain 
associated with contraction of the ciliary muscle.  The 
veteran was prescribed medication.  An October 1976 treatment 
entry states that the veteran's eyes were "O.K."  A January 
1981 Army treatment record states that the veteran sustained 
a superficial laceration to the right upper eyelid while 
playing basketball.  The veteran denied experiencing blurred 
vision or loss of consciousness.  On examination, the veteran 
exhibited a superficial right upper eyelid laceration 
measuring approximately one centimeter in length without 
active bleeding.  At his October 1981 physical examination 
for service separation, the veteran denied ever having eye 
trouble and exhibited no eye abnormalities.  

In an undated written statement received in January 1997, the 
veteran indicated that he was a diabetic and had experienced 
some vision loss.  At the February 1997 hearing on appeal, 
the veteran testified that he had sustained an inservice 
right eye injury when another individual struck his eye with 
his finger.  He stated that he incurred a deep eyelid 
laceration and pressure applied to the eyeball.  He recalled 
that he had been treated for "strain to the rear of the 
eyes."  Following his inservice injury, the veteran 
experienced pain behind his right eye and a small amount of 
bleeding in the rear of the eyes.  He had also received 
post-service treatment for an eye infection.  

An October 1997 VA treatment record states that the veteran 
complained of blurry vision.  He was noted to have a history 
of diabetes mellitus.  An impression of "malingerer [versus 
diabetes mellitus] shift" was advanced.  An April 1998 VA 
treatment record conveys that the veteran complained of a 
dull ache behind both eyes without associated visual 
abnormalities and occasional visual acuity fluctuations.  The 
veteran was reported to have diabetes mellitus and 
hypertension.  On examination, the veteran exhibited possible 
progressive incongruous quadrantanopsia.  Impressions of 
incongruous hemianopsia and allergic conjunctivitis were 
advanced.  

At the hearing before the undersigned Member of the Board, 
the veteran reiterated that he had sustained a right eye 
injury during active service and subsequently experienced 
blurry vision and pain behind his eye.  A May 1998 magnetic 
resonance imaging study of the brain from Dr. Becker states 
that the veteran complained of vision loss and headaches.  
The study findings were reported to be consistent with a 
probable mucous cyst in the sphenoid and left maxillary 
sinuses and possible multiple sclerosis and migraine 
headache.  

An August 1998 VA treatment record states that there had been 
no change in the veteran's visual complaints.  An impression 
of "glaucoma suspect [both eyes]" was advanced.  An August 
1998 VA neurological evaluation indicates that the veteran 
complained of migraine and blurry vision.  He presented a 
history of daily sharp bilateral retroorbital pain following 
a right eye trauma in 1977.  The veteran was noted to be a 
"glaucoma suspect."  On examination, the veteran exhibited 
a visual field defect, questionable right "hemisens" loss, 
and questionable visual acuity.  The VA physician commented 
that the veteran had several risk factors including 
hypertension and diabetes mellitus.  

In his September 1998 Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran advanced that he had lost partial vision in his eyes.  
In an undated written statement, the veteran related that he 
had been struck in the right eye by another soldier's finger 
during basic training at Fort Knox, Kentucky.  Following his 
right eye injury, the veteran experienced pain in the rear of 
his right eye and several eye infections.  At the April 1999 
VA examination for compensation purposes, the veteran was 
reported to have a history of glaucoma.   

The veteran's service medical records establish that he was 
treated for right eye conjunctivitis and a superficial right 
eyelid laceration during active service.  The report of the 
veteran's October 1981 physical examination for service 
separation relates that no chronic eye or visual disability 
or right eyelid laceration residuals were identified.  Such 
findings tend to establish that the veteran's inservice right 
eye infection and right eyelid superficial laceration 
resolved without chronic residuals.  

The veteran asserts that he has a chronic eye disability 
and/or right eye injury residuals secondary to his inservice 
right eye infection and right eyelid trauma.  The 
post-service clinical documentation of record reflects that 
the veteran's current bilateral eye disabilities have been 
variously characterized as incongruous hemianopsia, allergic 
conjunctivitis, a diabetes mellitus shift, and glaucoma.  
While noting the veteran's inservice right eye injury, the 
veteran's treating physicians have not established an 
etiological relationship between the veteran's inservice 
right eyelid injury and his current bilateral eye disability.  
The veteran's eye disability has been tentatively attributed 
to his diabetes mellitus, hypertension, and glaucoma.  

The veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To the extent 
that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
of the claimed disorder, they may not be considered as 
competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
eye disabilities and active service or a service-connected 
disability, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disability to active service, he should petition 
to reopen his claim.  

D.  Arthritic Disability

The veteran's service medical records make no reference to an 
arthritic disorder.  In an undated written statement received 
in June 1995, the veteran advanced that he had developed 
arthritis in the aftermath of his alleged 1977 inservice 
motor vehicle accident.  A June 1995 VA hospital summary 
notes that the veteran had a history of degenerative joint 
disease.  

Clinical documentation from McNairy County General Hospital 
dated in November 1995 conveys that the veteran complained of 
left lower leg and foot pain.  A contemporaneous chemistry 
profile was reported to be consistent with uric acid 
nephropathy.  A diagnosis of "uric acid nephropathy-possible 
early gout" was advanced.  A November 1995 VA treatment 
record states that the veteran was experiencing a gouty 
attack.  The veteran was noted to have not been previously 
diagnosed with gout.  Treating VA medical personnel observed 
that the veteran's clinical history was suggestive of gout.  

In his June 1996 notice of disagreement, the veteran advanced 
that he had been initially diagnosed with arthritis in 1977.  
In his October 1996 substantive appeal, the veteran stated 
that he had been treated for arthritis during active service.  
In an undated written statement, the veteran reported that he 
was receiving ongoing treatment for curvature of the spine 
with rheumatoid arthritis, arthritis, gouty arthritis, and 
degenerative joint disease.  

At the February 1997 hearing on appeal, the veteran testified 
that he had been told that he had arthritis and rheumatism 
which "materialized from" his 1977 motor vehicle accident.  
He stated that he had been informed that he had arthritis in 
1977 when he was being treated for his service-connected 
right wrist disability.  He also indicated that he had 
arthritis of the spine and the shoulders.  

At a June 1997 VA examination for compensation purposes, the 
veteran reported that he had been diagnosed with gout in 
1993.  Contemporaneous X-ray studies revealed traumatic 
arthritis of the right wrist.  The examiner commented that 
"some of his arthritis may well be on a gouty basis."  

In an undated written statement, the veteran advanced that he 
had arthritis in his wrist, back, right hip, right leg, and 
feet.  He believed that his gouty arthritis and non-gouty 
arthritic disorder arose from the same cause.  
At the April 1998 hearing before the undersigned Member of 
the Board, the veteran stated that he had been diagnosed with 
arthritis of the shoulders, the right wrist, and the right 
leg and rheumatoid arthritis of the lower spine.  He 
testified that he had been initially diagnosed with and 
treated for arthritis in 1977 during active service.  

Initially, the Board observes that service connection is 
currently in effect for post-operative right (major) wrist 
fracture residuals with traumatic arthritis.  The veteran's 
service medical records make no reference to an arthritic 
disorder.  The first clinical documentation of an arthritic 
disorder other than right wrist traumatic arthritis is dated 
in 1995, some fourteen years after service separation.  The 
veteran's current gouty arthritis has been attributed by his 
treating physicians to his post-service gout.  While the 
veteran has been noted on occasion as having a history of 
degenerative joint disease, the clinical record is devoid as 
to any specific findings of that disorder or the allegedly 
affected joints.   

The veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To the extent 
that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
of the claimed disorder, they may not be considered as 
competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
gouty arthritis and active service or a service-connected 
disability, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disability to active service, he should petition 
to reopen his claim.  

E.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


II.  Right (Major) Wrist Fracture Residuals

A.  Historical Review

Army clinical documentation dated in June 1977 notes that the 
veteran sustained a right wrist injury while lifting boxes.  
Contemporaneous X-ray studies of the right wrist revealed an 
unusual carpal bone.  Impressions of tendonitis and 
tenosynovitis were advanced.  The veteran's right wrist was 
placed in a short arm cast.  The report of the veteran's 
October 1981 physical examination for service separation 
indicates that he sustained a 1977 right wrist fracture.  On 
examination, the veteran reported that he was right-handed.  
The report of the June 1997 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
wrist traumatic arthritis.  In July 1997, the RO established 
service connection for right (major) wrist fracture residuals 
including traumatic arthritis; assigned a noncompensable 
evaluation for that disability; and effectuated the award as 
of February 18, 1997.  In October 1997, the RO determined 
that the July 1997 rating decision was clearly and 
unmistakably erroneous in assigning both a noncompensable 
evaluation for the veteran's right wrist fracture residuals 
and an effective date of February 18, 1997 for the award.  
The RO assigned a 10 percent evaluation for the veteran's 
right wrist fracture residuals and effectuated the award as 
of July 19, 1995.  

A VA hospital summary and associated clinical documentation 
dated in June 1998 indicates that the veteran was diagnosed 
with advanced right wrist scapholunate collapse and 
subsequently underwent a right proximal row carpectomy.  In 
January 1999, the RO granted a temporary total rating for 
that disability for the period from June 18 to January 1, 
1999 under the provisions of 38 C.F.R. § 4.30 (1998) based 
upon convalescence following his June 1998 right proximal row 
carpectomy.  In July 1999, the RO increased the evaluation 
for right wrist fracture residuals from 10 to 30 percent and 
effectuated the award as of January 1, 1999.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the June 1997 VA examination for compensation purposes, 
the veteran complained of right wrist pain, swelling, 
cracking, stiffness, and weakness.  On examination, the 
veteran exhibited a range of motion of the right wrist of 
dorsiflexion to 25 degrees, palmar flexion to 40 degrees, 
supination to 40 degrees, pronation to 9 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 32 degrees.  
The examiner commented that the veteran had reduced right 
thumb strength due to his right wrist pain.  Contemporaneous 
X-ray studies of the right wrist revealed significant 
traumatic arthritic changes with cystic formation in the 
lunate and flattening of the lunate with traumatic arthritis 
at the radial carpal articulation and between the first and 
second row of carpal bones.  

In an undated written statement received in January 1998, the 
veteran asserted that he could not use his right wrist and 
right hand to hold, to lift, or to carry items; to support 
himself; or to perform any form of work.  At the April 1998 
hearing before the undersigned Member of the Board, the 
veteran testified that his post-operative right wrist 
disability was manifested by severe progressive right wrist 
pain, swelling, and numbness.  He stated that he was unable 
to lift objects or to support himself with his right upper 
extremity.  

An April 1998 VA treatment record states that the veteran 
complained of progressive right wrist pain associated with 
most functions utilizing the right upper extremity.  On 
examination, the veteran exhibited a range of motion of the 
right wrist of extension to 45 degrees, flexion to 20 
degrees, supination to 40 degrees, pronation to 90 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 15 
degrees with tenderness on all motions and palpation.  
Contemporaneous X-ray studies of the right wrist revealed 
arthritis and collapse of the lunate.  The June 1998 VA 
hospital summary and associated clinical documentation 
conveys that the veteran was diagnosed with advanced right 
scapholunate collapsed wrist and subsequently underwent a 
right proximal row carpectomy.  

In a June 1998 written statement, the veteran advanced that a 
compensable evaluation was warranted for his 
service-connected disability as he had recently undergone 
right wrist surgery.  In an undated written statement 
received in December 1998, the veteran stated that he was 
unable to do anything with his right upper extremity 
following his June 1998 right carpectomy.  In his December 
1998 notice of disagreement, the veteran related that he was 
unable to move his right wrist properly or to use his right 
arm in a productive manner.  He clarified that his right arm 
was chronically weak.  

In an undated written statement received in January 1999, the 
veteran asserted that his post-operative right wrist 
disability merited assignment of an evaluation in excess of 
20 percent.  In an undated written statement, the veteran 
asserted that he was unable to use his right hand to light 
matches and lighters; to hold a glass of water; or to wring 
out a dishrag.  

At the April 1999 VA examination for compensation purposes, 
the veteran complained of chronic right wrist pain and 
swelling which was exacerbated by all movements of the wrist 
and minimally relieved by the use of a wrist sprint and 
medication.  He stated that his severe right wrist pain 
prevented him from lifting objects with his right hand.  On 
examination, the veteran exhibited an active and passive 
range of motion of the right wrist of dorsiflexion to 5 
degrees, palmar flexion to 10 degrees, supination to 45 
degrees, pronation to 60 degrees, radial deviation to 0 
degrees, and ulnar deviation to 5 degrees with pain 
associated with all motion; mild edema at the radiocarpal 
joint; tenderness over the dorsum of the wrist and the 
radiocarpal joint; 4-/5 wrist muscle strength; and 4-/5 hand 
grip strength.  The veteran was diagnosed with severe 
post-right proximal row carpectomy degenerative changes.  The 
VA examiner opined that the veteran exhibited "severe and 
debilitating pain" associated with his right wrist 
disability.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's right wrist fracture residuals and 
frontal row carpectomy residuals have been shown on recent 
examination to be manifested by significant degenerative 
changes and functional impairment.  The Board finds that 
staged evaluations are for application.  

The Board is aware that Fenderson raised the possibility that 
a disability may improve during the course of an extended 
appeal period.  However, there is nothing in Fenderson to 
prevent the recognition that a disability may become worse 
during an appeal period.  Therefore, an inverted staged 
rating may be appropriate.  If this legal theory were 
incorrect, 38 U.S.C.A. § 5110 would base all determinations 
on claims rather than facts.  It would also prohibit the 
assignment of temporary total ratings or recognizing that 
facts may indeed change.  This basic truth was recognized by 
the RO.  The RO determined that there had been a change in 
facts and granted evaluations reflecting that there had been 
an increase in disability and that the veteran had undergone 
an operative procedure, each warranting a different 
evaluation.

Period Prior to Hospitalization

The Court has specifically addressed facts similar to one of 
the periods in question.  The veteran is service connected 
for a wrist disability manifested by traumatic arthritis.  
The veteran has contended that he had pain, limitation of 
motion, arthritis and limitation of function.  The facts tend 
to support his complaints.  However, the Court addressed a 
similar factual scenario in Johnston.  Since examination did 
not note any ankylosis, the appellant does not satisfy the 
criteria for a rating under DC 5214.  Under DC 5215, the 
appellant's current 10% disability rating is the maximum 
rating for limitation of motion of the wrist.  Nevertheless, 
the Secretary suggests that remand is appropriate because the 
BVA erred in it failure to consider functional loss due to 
pain.  ....  The appellant is already receiving the maximum 
disability rating available under DC 5215, and thus, remand 
is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Johnston stands for the proposition that the veteran may be 
at the maximum evaluation for a particular disability and 
that further analysis would serve no useful purpose.  This is 
correct whether it is an appeal from an original grant of 
service connection or a claim for increase.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995); AB v. Brown, 6 Vet. App. 35 
(1993).  See Dinsay v. Brown, 9 Vet. App. 79, 85 (1996).  
Prior to the veteran's period of hospitalization, there was 
only one diagnostic code that was appropriate and the veteran 
was awarded the maximum evaluation for that disorder.  There 
is nothing to distinguish the record prior to June 1998 from 
the facts in Johnston.  Therefore, since he was at the 
maximum evaluation for limited motion, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

Hospitalization

The Regional Office recognized that the veteran had undergone 
an operative procedure.  It was also determined that the 
veteran was entitlement to a temporary total rating based on 
a period of convalescence.  38 C.F.R. § 4.30 (1999).  In 
essence, a staged rating based on his particular facts 
warranted the assignment of a 100 percent evaluation for a 
limited period of time.  The veteran has not contested the 
assignment of the 100 percent evaluation and there is no 
reason to disturb the evaluation.  However, since the 
evaluations are temporary, the RO was required to assign an 
evaluation at the end of the period of convalescence.

Post Convalescence

The veteran under a proximal row carpectomy in June 1998.  
There is no indication that the wrist was fused and ankylosis 
is not otherwise established on a factual basis.  However, 
the RO rated the disorder as analogous to ankylosis.  DC 
5299.  This Board would not rate any disorder as analogous to 
ankylosis as that would appear to violate Johnston.  However, 
the decision was made by the RO and we not disturb that 
decision.  The alternative is to reduce the evaluation so as 
to comply with Johnston.  

The report of the April 17, 1999 VA examination for 
compensation purposes notes a loss of pronation beyond the 
last quarter of the arc; dorsiflexion limited to 5 degrees; 
and significant pain and functional impairment associated 
with all motions of the wrist.  The veteran was found to 
exhibit "severe and debilitating pain" and significant 
right wrist functional impairment including excess 
fatigability, significant weakness, and significant 
limitation of function.  The veteran stated that his 
post-operative right wrist disability prevented him from 
using his right hand for any activity.  

The Board accepts the observations of the examiner and the 
veteran's statements to the effect that he has significant 
functional impairment.  However, if rated by analogy to 
ankylosis, the disorder would have to reflect ankylosis in 
any degree of palmar flexion or with ulnar or radial 
deviation (unfavorable ankylosis).  We again note that the 
neither the objective nor subjective evidence reflects that 
the wrist is ankylosed.  The veteran does have severe limited 
motion, but some useful motion remains.  Neither the veteran 
nor the objective evidence reflects that the wrist is held in 
palmar flexion or ulnar or radial deviation.  In essence, the 
wrist is neither ankylosed nor unfavorably ankylosed.  The 
record further reflects that useful function remains and that 
the disorder does not approximate loss of use of the hand.  
Therefore, when all evidence is accepted as true, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Service connection for a chronic low back disability to 
include low back pain and curvature of the spine is denied.  
Service connection for hypertension is denied.  Service 
connection for a chronic eye disability is denied.  Service 
connection for a chronic arthritic disability to include 
gouty arthritis is denied.  An evaluation in excess of 10 
percent for the veteran's right wrist fracture residuals 
including traumatic arthritis for the period prior to June 
18, 1998 is denied.  An evaluation in excess of the current 
30 percent for residuals of right wrist fracture with 
traumatic arthritis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

